ORDER

PER CURIAM.
AND NOW, this 7th day of January, 1997, the Petition for allowance of appeal is granted and oral argument is permitted concerning the following issues:
1. Did the campus police officers have the authority to arrest Blocker outside their territorial jurisdiction? 2. Assuming that the campus police lacked the authority to arrest Blocker outside their territorial jurisdiction, did the arrest violate any of Blocker’s fundamental rights? 3. Did the recovery of the gun derive from the allegedly illegal arrest?